UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): July 23, 2012 TREATY ENERGY CORPORATION (Exact name of Registrant as specified in its charter) Nevada 000-28015 86-0884116 (State or other jurisdiction of incorporation or organization) Commission File Number (I.R.S. Employer Identification No.) 201 St. Charles Ave., Suite 2558 New Orleans, LA (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (504) 599-5684 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.03 Amendments to Articles of Incorporation or Bylaws; Change in Fiscal Year. On July 23, 2012, Treaty Energy Corporation amended its Articles of Incorporation to increase the number of authorized shares of common stock from 750,000,000 shares to 950,000,000 shares. Item 9.01 Exhibits ExhibitNo. Title Certificate of Amendment to Articles of Incorporation 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. TREATY ENERGY CORPORATION Date: August 22, 2012 By: /s/ Michael A. Mulshine Michael A. Mulshine Assistant Secretary 3
